The office action mailed on November 15 , 2022 is hereby vacated due to an inadvertent error. A new office action is set forth below. The period for reply begins from the mailing of this Office Action.  

DETAILED ACTION
RE: Akiba et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I,	claim(s) 1-5 and 7-13, drawn to a human-derived cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding NY-ESO-1 or a fragment thereof, wherein the polynucleotide encoding NY-ESO-1 or a fragment thereof is operably linked to an inducible promoter.
Group II, 	claim(s) 15, 23 and 24, drawn to a method for treating a cancer, comprising the step of administering to a subject a human-derived cell comprising a polynucleotide encoding CD1d and a polynucleotide encoding NY-ESO-1 or a fragment thereof, wherein the polynucleotide encoding NY-ESO-1 or a fragment thereof is operably linked to an inducible promoter, wherein a CD1d ligand is loaded on the surface of the cell.
Group III, 	claim(s) 18-22, drawn to a method for producing a cell for use in treating a cancer, and a method of inducing the expression of NY-SEO-1 or a fragment thereof in a cell.

4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a human-derived cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding NY-ESO-1 or a fragment thereof, wherein the polynucleotide encoding NY-ESO-1 or a fragment thereof is operably linked to an inducible promoter (see claim 1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fujii et al. (US2013/0189302A1, pub. date: 7/25/2013) and Yang (US2009/0304736A1, pub. date: 12/10/2009).
Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104]). Fujii et al. teaches that the promoter to be used for the construct for in vitro transcription is not particularly limited as long as it is operable in vitro ([0105]).
 Fujii et al. does not teach that the promoter is a inducible promoter. 
Yang teaches that with respect to eukaryotic promoters, they may be promoters that function in a ubiquitous manner, a tissue-specific manner, or promoters that respond to specific stimuli (inducible promoters) ([0088]). Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression of, for example, the MPD5, PV65, and/or PV13 gene, or fragment thereof encoding sequence can be regulated during the life-time of the cell. Inducible means that the levels of expression obtained using the promoter can be regulated.” [0089].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used any art known promoters  including inducible promoters in the construct of Fujii in view of Yang. One of ordinary skill in the art would have been motivated to do so because Fujii et al. teaches that the promoter to be used for the construct for in vitro transcription is not particularly limited as long as it is operable in vitro ([0105]), and Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression can be regulated during the life-time of the cell [0089]. One of ordinary skill in the art would have had a reasonable expectation of success because various eukaryotic promoters including inducible promoters were known in the art.
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

6.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

7.	On Nov. 2, 2022, a telephonic voicemail was left with Applicant’s representative Kristel Schorr requesting that applicants orally respond to a restriction requirement in this application which was granted special status under the Cancer Immunotherapy Pilot Program. 81 FR 42328
In accordance with the program guidelines, “If the applicant does not respond by telephone to an examiner's request for an election within two working days or refuses to make an election of an invention that is to a method of treating a cancer using immunotherapy, the examiner will treat the first group of claims directed to a method of treating a cancer using immunotherapy that meets the eligibility requirements of this notice as constructively elected without traverse for examination.”. 
In the instant case, the examiner has determined that the claims of Group II (claims 15, 23 and 24), drawn to drawn to a method for treating a cancer, comprising the step of administering to a subject a human-derived cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding NY-ESO-1 or a fragment thereof, wherein the polynucleotide encoding NY-ESO-1 or a fragment thereof is operably linked to an inducible promoter, wherein a CD1d ligand is loaded on the surface of the cell, are the first group of claims that meet the eligibility requirements. Accordingly Group II is elected without traverse for examination. 

8.	Claims 1-5, 7-13, 15 and 18-24 are pending. Claims 1-5, 7-13 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse (see paragraph 7 above).

9.	Claims 15 and 23-24 are under examination.

Priority
10.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
11.	The information disclosure statement (IDS) submitted on 6/1/2022 has been considered by the examiner.

Claim Objections
12.	Claims 15 and 23-24 are objected to for being dependent from a withdrawn claim.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US2013/0189302A1, pub. date: 7/25/2013), in view of Yang (US2009/0304736A1, pub. date: 12/10/2009).
Fujii et al. teaches a human-derived cell such as HEK293 cell or NIH3T3 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104]). Fujii et al. teaches a method of inducing immunity of a subject to a tumor cell, the method comprises administering to the subject the human-derived cell, wherein a CD1d ligand is loaded on the surface of the human-derived cell ([0055], [0067], [0117], [0142], claim 22), wherein the CD1d ligand is αGalCer ([0065]).  
 Fujii et al. does not teach that the promoter is an inducible promoter. 
Yang teaches that with respect to eukaryotic promoters, they may be promoters that function in a ubiquitous manner, a tissue-specific manner, or promoters that respond to specific stimuli (inducible promoters) ([0088]). Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression of, for example, the MPD5, PV65, and/or PV13 gene, or fragment thereof encoding sequence can be regulated during the life-time of the cell. Inducible means that the levels of expression obtained using the promoter can be regulated.” [0089].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used any art known promoters including inducible promoters in the construct of Fujii in view of Yang. One of ordinary skill in the art would have been motivated to do so because Fujii et al. teaches that the promoter to be used for the construct for in vitro transcription is not particularly limited as long as it is operable in vitro ([0105]), and Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression can be regulated during the life-time of the cell [0089]. One of ordinary skill in the art would have had a reasonable expectation of success because various eukaryotic promoters including inducible promoters were known in the art.
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 

15.	Claims 15, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US2013/0189302A1, pub. date: 7/25/2013), in view of Yang (US2009/0304736A1, pub. date: 12/10/2009), further in view of Donda et al. (US 2008/0254045A1, pub. date: 10/16/2008).
	The teachings of Fujii and Yang have been set forth above as they apply to claim 15.
	Fujii and Yang do not teach further treating the subject with an immune checkpoint inhibitor, such as a CTLA-4 inhibitor.
	Donda et al. teaches a method of treating cancer in an animal comprising administering to the animal a composition comprising (a) an immunogen and (b) a CD1d complex comprising a soluble CD1d polypeptide, a β2-microglobulin polypeptide, and α-GalCer bound to said CD1d polypeptide ([0020], [0071], claim 4). Donda et al. teaches that the method can further comprise administering antibodies that block immunosuppressive functions, e.g. anti-CTLA-4 antibodies.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method suggested by Fujii and Yang as discussed above to further treat the subject with an antibody that blocks immunosuppressive functions such as an anti-CTLA-4 antibody in view of Donda. One of ordinary skill in the art would have been motivated to do so because Donda et al. teaches that in treating cancer, a composition comprising an immunogen and Cd1d complex loaded with α-GalCer can be combined with antibodies that block immunosuppressive functions, e.g. anti-CTLA-4 antibodies. One of ordinary skill in the art would have had a reasonable expectation of success because immune checkpoint inhibitors such as anti-CTLA-4 antibodies were wildly used in treating cancer before the effective filing date of the claimed invention. 
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 

Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17.	Claims 15 and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,072,802, in view of Fujii et al. (US2013/0189302A1, pub. date: 7/25/2013), Yang (US2009/0304736A1, pub. date: 12/10/2009) and Donda et al. (US 2008/0254045A1, pub. date: 10/16/2008).
Claims 1-4 of U.S. Patent No. 11,072,802 disclose a cell for immunotherapy, wherein the cell comprises a nucleic acid encoding Wilms tumor 1 gene product, and a nucleic acid encoding CD1d, wherein the cell has been loaded with a glycolipid recognized by an antigen receptor of NKT cell, wherein the cell is a HEK293 cell, the glycolipid is alpha-GalCer.
Claims 1-4 of U.S. Patent No. 11,072,802 do not disclose that the cell comprises a nucleic acid encoding NY-ESO-1 and is operably linked to a inducible promoter. The claims do not disclose treating a subject having a cancer with the cell, in combination with an immune checkpoint inhibitor, such as a CTLA-4 inhibitor.
Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104]). Fujii et al. teaches that the promoter to be used for the construct for in vitro transcription is not particularly limited as long as it is operable in vitro ([0105]).
	Yang teaches that with respect to eukaryotic promoters, they may be promoters that function in a ubiquitous manner, a tissue-specific manner, or promoters that respond to specific stimuli (inducible promoters) ([0088]). Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression of, for example, the MPD5, PV65, and/or PV13 gene, or fragment thereof encoding sequence can be regulated during the life-time of the cell. Inducible means that the levels of expression obtained using the promoter can be regulated.” [0089].
Donda et al. teaches a method of treating cancer in an animal comprising administering to the animal a composition comprising (a) an immunogen and (b) a CD1d complex comprising a soluble CD1d polypeptide, a β2-microglobulin polypeptide, and α-GalCer bound to said CD1d polypeptide ([0020], [0071], claim 4). Donda et al. teaches that the method can further comprise administering antibodies that block immunosuppressive functions, e.g. anti-CTLA-4 antibodies.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted NY-ESO-1 for Wilms tumor 1 gene in the cell disclosed in the claims of the patent in view of Fujii. One of ordinary skill in the art would have been motivated to do so because both NY-ESO-1 and Wilms tumor 1 gene were known tumor associated antigens. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art. One of ordinary skill in the art would have had a reasonable expectation of success because Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further linked the nucleic acid encoding NY-ESO-1 to a promoter including an inducible promoter in view of Fujii and Yang. One of ordinary skill in the art would have been motivated to do so because a promoter is required for in vitro transcription of the nucleic acid encoding NY-ESO-1,  Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104]), and Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression can be regulated during the life-time of the cell [0089]. One of ordinary skill in the art would have had a reasonable expectation of success because various eukaryotic promoters including inducible promoters were known in the art.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified cell for treating cancer because the claims of the patent discloses that the cell is used for immunotherapy, and NY-ESO-1 is a tumor associated antigen.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further treated cancer with an antibody that blocks immunosuppressive function such as an anti-CTLA-4 antibody in view of Donda. One of ordinary skill in the art would have been motivated to do so because Donda et al. teaches that in treating cancer, a composition comprising an immunogen and Cd1d complex loaded with α-GalCer can be combined with antibodies that block immunosuppressive functions, e.g. anti-CTLA-4 antibodies. One of ordinary skill in the art would have had a reasonable expectation of success because immune checkpoint inhibitors such as anti-CTLA-4 antibodies were wildly used in treating cancer before the effective filing date of the claimed invention. 
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 

18.	Claims 15 and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,316,322, in view of Fujii et al. (US2013/0189302A1, pub. date: 7/25/2013), Yang (US2009/0304736A1, pub. date: 12/10/2009) and Donda et al. (US 2008/0254045A1, pub. date: 10/16/2008).
Claims 1-3 of U.S. Patent No. 10,316,322 disclose a cell for immunotherapy, comprising: a nucleic acid sequence encoding a Wilms tumor 1 gene product or a fragment of a Wilms tumor 1 gene product, and a nucleic acid encoding CD1d, wherein the cell comprises a glycolipid recognized by an antigen receptor of NKT cell, wherein the cell is a HEK293 cell, the glycolipid is alpha-GalCer.
Claims 1-3 of U.S. Patent No. 10,316,322 do not disclose that the cell comprises a nucleic acid encoding NY-ESO-1 and is operably linked to a inducible promoter. The claims do not disclose treating a subject having a cancer with the cell, in combination with an immune checkpoint inhibitor, such as a CTLA-4 inhibitor.
Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104]). Fujii et al. teaches that the promoter to be used for the construct for in vitro transcription is not particularly limited as long as it is operable in vitro ([0105]).
	Yang teaches that with respect to eukaryotic promoters, they may be promoters that function in a ubiquitous manner, a tissue-specific manner, or promoters that respond to specific stimuli (inducible promoters) ([0088]). Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression of, for example, the MPD5, PV65, and/or PV13 gene, or fragment thereof encoding sequence can be regulated during the life-time of the cell. Inducible means that the levels of expression obtained using the promoter can be regulated.” [0089].
Donda et al. teaches a method of treating cancer in an animal comprising administering to the animal a composition comprising (a) an immunogen and (b) a CD1d complex comprising a soluble CD1d polypeptide, a β2-microglobulin polypeptide, and α-GalCer bound to said CD1d polypeptide ([0020], [0071], claim 4). Donda et al. teaches that the method can further comprise administering antibodies that block immunosuppressive functions, e.g. anti-CTLA-4 antibodies.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted NY-ESO-1 for Wilms tumor 1 gene in the cell disclosed in the claims of the patent in view of Fujii. One of ordinary skill in the art would have been motivated to do so because both NY-ESO-1 and Wilms tumor 1 gene were known tumor associated antigens. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art. One of ordinary skill in the art would have had a reasonable expectation of success because Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further linked the nucleic acid encoding NY-ESO-1 to a promoter including an inducible promoter in view of Fujii and Yang. One of ordinary skill in the art would have been motivated to do so because a promoter is required for in vitro transcription of the nucleic acid encoding NY-ESO-1,  Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104]), and Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression can be regulated during the life-time of the cell [0089]. One of ordinary skill in the art would have had a reasonable expectation of success because various eukaryotic promoters including inducible promoters were known in the art.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified cell for treating cancer because the claims of the patent discloses that the cell is used for immunotherapy, and NY-ESO-1 is a tumor associated antigen.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further treated cancer with an antibody that blocks immunosuppressive function such as an anti-CTLA-4 antibody in view of Donda. One of ordinary skill in the art would have been motivated to do so because Donda et al. teaches that in treating cancer, a composition comprising an immunogen and Cd1d complex loaded with α-GalCer can be combined with antibodies that block immunosuppressive functions, e.g. anti-CTLA-4 antibodies. One of ordinary skill in the art would have had a reasonable expectation of success because immune checkpoint inhibitors such as anti-CTLA-4 antibodies were wildly used in treating cancer before the effective filing date of the claimed invention. 
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 

19.	Claims 15 and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 9,783,821, in view of Fujii et al. (US2013/0189302A1, pub. date: 7/25/2013), Yang (US2009/0304736A1, pub. date: 12/10/2009) and Donda et al. (US 2008/0254045A1, pub. date: 10/16/2008).
Claims 5-7 of U.S. Patent No. 9,783,821 disclose a human cell for antitumor immunotherapy, comprising: a nucleic acid construct encoding a Wilms tumor gene product or a fragment of the Wilms tumor gene product, and mRNA encoding CD1d, the CD1d existing on a surface of the human cell and being bound to a glycolipid recognizable by an antigen receptor of an NKT cell, and a method for performing an antitumor immunotherapy comprising inducing antitumor immunity in a target by administering the human cell.
Claims 5-7 of U.S. Patent No. 9,783,821 do not disclose that the cell comprises a nucleic acid encoding NY-ESO-1 and is operably linked to a inducible promoter. Claims 5-7 of U.S. Patent No. 9,783,821 do not disclose that the glycolipid recognizable by an antigen receptor of NKT cell is α-GalCer. The claims do not disclose further treating the subject with an immune checkpoint inhibitor, such as a CTLA-4 inhibitor.
Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104]). Fujii et al. teaches that the promoter to be used for the construct for in vitro transcription is not particularly limited as long as it is operable in vitro ([0105]).
Yang teaches that with respect to eukaryotic promoters, they may be promoters that function in a ubiquitous manner, a tissue-specific manner, or promoters that respond to specific stimuli (inducible promoters) ([0088]). Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression of, for example, the MPD5, PV65, and/or PV13 gene, or fragment thereof encoding sequence can be regulated during the life-time of the cell. Inducible means that the levels of expression obtained using the promoter can be regulated.” [0089].
Donda et al. teaches a method of treating cancer in an animal comprising administering to the animal a composition comprising (a) an immunogen and (b) a CD1d complex comprising a soluble CD1d polypeptide, a β2-microglobulin polypeptide, and α-GalCer bound to said CD1d polypeptide ([0020], [0071], claim 4). Donda et al. teaches that the method can further comprise administering antibodies that block immunosuppressive functions, e.g. anti-CTLA-4 antibodies.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted NY-ESO-1 for Wilms tumor gene in the cell disclosed in the claims of the patent in view of Fujii. One of ordinary skill in the art would have been motivated to do so because both NY-ESO-1 and Wilms tumor gene were known tumor associated antigens. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art. One of ordinary skill in the art would have had a reasonable expectation of success because Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further linked the nucleic acid encoding NY-ESO-1 to a promoter including an inducible promoter in view of Fujii and Yang. One of ordinary skill in the art would have been motivated to do so because a promoter is required for in vitro transcription of the nucleic acid encoding NY-ESO-1,  Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104]), and Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression can be regulated during the life-time of the cell [0089]. One of ordinary skill in the art would have had a reasonable expectation of success because various eukaryotic promoters including inducible promoters were known in the art.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified cell for treating cancer because the claims of the patent discloses that a method of treating cancer using a cell comprising a nucleic acid encoding a tumor antigen, and NY-ESO-1 is a tumor antigen.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further treated cancer with an antibody that blocks immunosuppressive function such as an anti-CTLA-4 antibody in view of Donda. One of ordinary skill in the art would have been motivated to do so because Donda et al. teaches that in treating cancer, a composition comprising an immunogen and Cd1d complex loaded with α-GalCer can be combined with antibodies that block immunosuppressive functions, e.g. anti-CTLA-4 antibodies. One of ordinary skill in the art would have had a reasonable expectation of success because immune checkpoint inhibitors such as anti-CTLA-4 antibodies were wildly used in treating cancer before the effective filing date of the claimed invention. 
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 

20.	Claims 15 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 49 and  54-71 of copending Application No. 12/280,305, in view of Fujii et al. (US2013/0189302A1, pub. date: 7/25/2013), Yang (US2009/0304736A1, pub. date: 12/10/2009) and Donda et al. (US 2008/0254045A1, pub. date: 10/16/2008). 
This is a provisional nonstatutory double patenting rejection.
Claims 30, 49 and  54-71 of copending Application No. 12/280,305 disclose a method of inducing activation of NKT cells and T-cell immune response to a target antigen, antigen-specific immunity, which method comprises administering to a subject in need thereof an effective amount of a composition comprising a transformant pulsed with a CD1d ligand, wherein the transformant co-expresses the target antigen and CD1d, thereby both activation of NKT cells and T-cell immune response to the target antigen are induced inducing target antigen-specific immunity in the subject, provided that the transformant is not a dendritic cell, wherein the composition is administered to the subject with an adjuvant, the target antigen is a tumor antigen, the subject has a solid tumor.  
Claims 30, 49 and  54-71 of copending Application No. 12/280,305 do not disclose that the tumor antigen is NY-ESO-1 and the transformant comprises a inducible promoter operably linked to the nucleic acid encoding the tumor antigen. Claims 30, 49 and  54-71 of copending Application No. 12/280,305 do not disclose further treating the subject with an immune checkpoint inhibitor, such as an PD-1 or CTLA-4 inhibitor.
Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104]). Fujii et al. teaches that the promoter to be used for the construct for in vitro transcription is not particularly limited as long as it is operable in vitro ([0105]).
Yang teaches that with respect to eukaryotic promoters, they may be promoters that function in a ubiquitous manner, a tissue-specific manner, or promoters that respond to specific stimuli (inducible promoters) ([0088]). Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression of, for example, the MPD5, PV65, and/or PV13 gene, or fragment thereof encoding sequence can be regulated during the life-time of the cell. Inducible means that the levels of expression obtained using the promoter can be regulated.” [0089].
Donda et al. teaches a method of treating cancer in an animal comprising administering to the animal a composition comprising (a) an immunogen and (b) a CD1d complex comprising a soluble CD1d polypeptide, a β2-microglobulin polypeptide, and α-GalCer bound to said CD1d polypeptide ([0020], [0071], claim 4). Donda et al. teaches that the method can further comprise administering antibodies that block immunosuppressive functions, e.g. anti-CTLA-4 antibodies.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used NY-ESO-1 as the tumor antigen in the transformant of the copending application in view of Fujii. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because NY-ESO-1 was a known tumor antigen and Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further linked the nucleic acid encoding NY-ESO-1 to a promoter including an inducible promoter in view of Fujii and Yang. One of ordinary skill in the art would have been motivated to do so because a promoter is required for in vitro transcription of the nucleic acid encoding NY-ESO-1,  Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104]), and Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression can be regulated during the life-time of the cell [0089]. One of ordinary skill in the art would have had a reasonable expectation of success because various eukaryotic promoters including inducible promoters were known in the art.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified transformant for treating cancer because the claims of the copending application discloses a method of treating cancer using a transformant comprising a nucleic acid encoding a tumor antigen, and NY-ESO-1 is a known tumor antigen. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further treated cancer with an antibody that blocks immunosuppressive function such as an anti-CTLA-4 antibody in view of Donda. One of ordinary skill in the art would have been motivated to do so because Donda et al. teaches that in treating cancer, a composition comprising an immunogen and Cd1d complex loaded with α-GalCer can be combined with antibodies that block immunosuppressive functions, e.g. anti-CTLA-4 antibodies. One of ordinary skill in the art would have had a reasonable expectation of success because immune checkpoint inhibitors such as anti-CTLA-4 antibodies were wildly used in treating cancer before the effective filing date of the claimed invention. 
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 

21.	Claims 15 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 14, 18, 19, 22-26 and 31-36 of copending Application No. 13/834,096, in view of Fujii et al. (US2013/0189302A1, pub. date: 7/25/2013), Yang (US2009/0304736A1, pub. date: 12/10/2009) and Donda et al. (US 2008/0254045A1, pub. date: 10/16/2008). 
This is a provisional nonstatutory double patenting rejection.
Claims 10, 12, 14, 18, 19, 22-26 and 31-36 of copending Application No. 13/834,096 disclose an artificial adjuvant vector cell (aAVC) co- expressing one or more target antigen(s) and CD1d, wherein the cell has an ability to induce target antigen-specific immunity, and wherein the cell is produced by a method comprising (a) transfecting a human cell that does not express the target antigen(s) or CD1d with one or more nucleic acid(s) encoding the target antigen(s) and a nucleic acid encoding CD1d and (b) treating the cell obtained by step (a) with CD1d ligand, and a method of inducing immunity comprising administering an effective amount of the aAVC to a subject in need thereof, wherein the ability to induce target antigen-specific immunity is against a tumor cell, the nucleic acid is mRNA or a vector, the CD1d ligand is a-GalCer, the method further comprising administering an adjuvant.  
Claims 10, 12, 14, 18, 19, 22-26 and 31-36 of copending Application No. 13/834,096 do not disclose that the target antigen is NY-ESO-1, and the nucleic acid encoding NY-ESO-1 is linked to a inducible promoter. Claims 10, 12, 14, 18, 19, 22-26 and 31-36 of copending Application No. 13/834,096 do not disclose further treating cancer with an immune checkpoint inhibitor, such as a CTLA-4 inhibitor.
Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104]). Fujii et al. teaches that the promoter to be used for the construct for in vitro transcription is not particularly limited as long as it is operable in vitro ([0105]).
Yang teaches that with respect to eukaryotic promoters, they may be promoters that function in a ubiquitous manner, a tissue-specific manner, or promoters that respond to specific stimuli (inducible promoters) ([0088]). Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression of, for example, the MPD5, PV65, and/or PV13 gene, or fragment thereof encoding sequence can be regulated during the life-time of the cell. Inducible means that the levels of expression obtained using the promoter can be regulated.” [0089].
Donda et al. teaches a method of treating cancer in an animal comprising administering to the animal a composition comprising (a) an immunogen and (b) a CD1d complex comprising a soluble CD1d polypeptide, a β2-microglobulin polypeptide, and α-GalCer bound to said CD1d polypeptide ([0020], [0071], claim 4). Donda et al. teaches that the method can further comprise administering antibodies that block immunosuppressive functions, e.g. anti-CTLA-4 antibodies.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used NY-ESO-1 as the target antigen in the aAVC of the copending application in view of Fujii. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because NY-ESO-1 was a known tumor antigen and Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further linked the nucleic acid encoding NY-ESO-1 to a promoter including an inducible promoter in view of Fujii and Yang. One of ordinary skill in the art would have been motivated to do so because a promoter is required for in vitro transcription of the nucleic acid encoding NY-ESO-1,  Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104]), and Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression can be regulated during the life-time of the cell [0089]. One of ordinary skill in the art would have had a reasonable expectation of success because various eukaryotic promoters including inducible promoters were known in the art.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified aAVC for treating cancer because the claims of the copending application discloses a method of inducing target specific immunity against a tumor cell using aAVC comprising a nucleic acid encoding a target antigen, and NY-ESO-1 is a known tumor antigen. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further treated cancer with an antibody that blocks immunosuppressive function such as an anti-CTLA-4 antibody in view of Donda. One of ordinary skill in the art would have been motivated to do so because Donda et al. teaches that in treating cancer, a composition comprising an immunogen and Cd1d complex loaded with α-GalCer can be combined with antibodies that block immunosuppressive functions, e.g. anti-CTLA-4 antibodies. One of ordinary skill in the art would have had a reasonable expectation of success because immune checkpoint inhibitors such as anti-CTLA-4 antibodies were wildly used in treating cancer before the effective filing date of the claimed invention. 
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 

22.	Claims 15 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of copending Application No. 17/312,363, in view of Fujii et al. (US2013/0189302A1, pub. date: 7/25/2013), Yang (US2009/0304736A1, pub. date: 12/10/2009) and Donda et al. (US 2008/0254045A1, pub. date: 10/16/2008). 
This is a provisional nonstatutory double patenting rejection.
Claims 1, 3 and 4 of copending Application No.17/312,363 disclose a method for treating a cancer, comprising administering a human-derived cell to a human, wherein the cell expresses exogenous CD1d and has a-galactosylceramide (a-GalCer) loaded on the cell surface, wherein the cell expresses an exogenous cancer antigen, wherein the human-derived cell is a human embryonic kidney cell 293 (HEK293)-derived cell.  
Claims 1, 3 and 4 of copending Application No. 17/312,363 do not disclose that the cancer antigen is NY-ESO-1 and the cell comprises a inducible promoter operably linked to the nucleic acid encoding the exogenous cancer antigen. Claims 1, 3 and 4 of copending Application No. 17/312,363  do not disclose further treating cancer with an immune checkpoint inhibitor, such as a CTLA-4 inhibitor.
Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104]). Fujii et al. teaches that the promoter to be used for the construct for in vitro transcription is not particularly limited as long as it is operable in vitro ([0105]).
Yang teaches that with respect to eukaryotic promoters, they may be promoters that function in a ubiquitous manner, a tissue-specific manner, or promoters that respond to specific stimuli (inducible promoters) ([0088]). Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression of, for example, the MPD5, PV65, and/or PV13 gene, or fragment thereof encoding sequence can be regulated during the life-time of the cell. Inducible means that the levels of expression obtained using the promoter can be regulated.” [0089].
Donda et al. teaches a method of treating cancer in an animal comprising administering to the animal a composition comprising (a) an immunogen and (b) a CD1d complex comprising a soluble CD1d polypeptide, a β2-microglobulin polypeptide, and α-GalCer bound to said CD1d polypeptide ([0020], [0071], claim 4). Donda et al. teaches that the method can further comprise administering antibodies that block immunosuppressive functions, e.g. anti-CTLA-4 antibodies.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used NY-ESO-1 as the cancer antigen in the human-derived cell of the copending application in view of Fujii. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because NY-ESO-1 was a known tumor antigen and Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further linked the nucleic acid encoding NY-ESO-1 to a promoter including an inducible promoter in view of Fujii and Yang. One of ordinary skill in the art would have been motivated to do so because a promoter is required for in vitro transcription of the nucleic acid encoding NY-ESO-1,  Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104]), and Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression can be regulated during the life-time of the cell [0089]. One of ordinary skill in the art would have had a reasonable expectation of success because various eukaryotic promoters including inducible promoters were known in the art.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified human-derived cell for treating cancer because the claims of the copending application discloses a method of treating cancer using a human-derived cell comprising a nucleic acid encoding a cancer antigen, and NY-ESO-1 is a known tumor antigen. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further treated cancer with an antibody that blocks immunosuppressive function such as an anti-CTLA-4 antibody in view of Donda. One of ordinary skill in the art would have been motivated to do so because Donda et al. teaches that in treating cancer, a composition comprising an immunogen and Cd1d complex loaded with α-GalCer can be combined with antibodies that block immunosuppressive functions, e.g. anti-CTLA-4 antibodies. One of ordinary skill in the art would have had a reasonable expectation of success because immune checkpoint inhibitors such as anti-CTLA-4 antibodies were wildly used in treating cancer before the effective filing date of the claimed invention. 
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 

23.	Claims 15 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-25 of copending Application No. 17/633,353, in view of Fujii et al. (US2013/0189302A1, pub. date: 7/25/2013), and Yang (US2009/0304736A1, pub. date: 12/10/2009).
This is a provisional nonstatutory double patenting rejection.
Claims 10-25 of copending Application No. 17/633,353 disclose a method of treating a subject, comprising administering to the subject an artificial adjuvant vector cell and an immunostimulant, wherein the artificial adjuvant vector cell expresses CD1d, are pulsed with a CD1d ligand, and expresses an antigen, wherein the artificial adjuvant vector cell has at least one of an exogenous nucleic acid encoding CD1d and an exogenous nucleic acid encoding a tumor antigen, the CD1d ligand is α-galactosyl ceramide, wherein the immunostimulant is at least one antibody selected from the group consisting of an anti-PD-1 antibody, an anti-Lag3 antibody, an anti- TIM-3 antibody, an anti-CTLA4 antibody, and an anti-0X40 antibody.  
Claims 10-25 of copending Application No. 17/633,353 do not disclose that an inducible promoter is operably linked to the exogenous nucleic acid encoding the tumor antigen, and the tumor antigen is NY-ESO-1. 
Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104]). Fujii et al. teaches that the promoter to be used for the construct for in vitro transcription is not particularly limited as long as it is operable in vitro ([0105]).
Yang teaches that with respect to eukaryotic promoters, they may be promoters that function in a ubiquitous manner, a tissue-specific manner, or promoters that respond to specific stimuli (inducible promoters) ([0088]). Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression of, for example, the MPD5, PV65, and/or PV13 gene, or fragment thereof encoding sequence can be regulated during the life-time of the cell. Inducible means that the levels of expression obtained using the promoter can be regulated.” [0089].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used NY-ESO-1 as the tumor antigen in the artificial adjuvant vector cell of the copending application in view of Fujii. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because NY-ESO-1 was a known tumor antigen and Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further linked the nucleic acid encoding NY-ESO-1 to a promoter including an inducible promoter in view of Fujii and Yang. One of ordinary skill in the art would have been motivated to do so because a promoter is required for in vitro transcription of the nucleic acid encoding NY-ESO-1,  Fujii et al. teaches a human-derived cell such as HEK293 cell, comprising a polynucleotide encoding CD1d and a polynucleotide encoding a tumor antigen such as NY-ESO-1, wherein the polynucleotide encoding the tumor antigen is operably linked to a promoter ([0058], [0059], [0063], [0075], [0102]-[0104]), and Yang teaches “It may also be advantageous for the promoters to be inducible so that the levels of expression can be regulated during the life-time of the cell [0089]. One of ordinary skill in the art would have had a reasonable expectation of success because various eukaryotic promoters including inducible promoters were known in the art.
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 

Conclusion
24.	No claims are allowed.
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643